268 Wis.2d 559 (2004)
2004 WI 11
674 N.W.2d 871
IN the MATTER OF MEDICAL INCAPACITY PROCEEDINGS AGAINST John F. KERSCHER:
OFFICE OF LAWYER REGULATION, Complainant,
v.
John F. KERSCHER, Respondent.
No. 01-0217-D.
Supreme Court of Wisconsin.
Decided February 24, 2004.
The Court entered the following AMENDED order on this date:
On March 9, 2001, this court granted Attorney John F. Kerscher's request pursuant to SCR 22.34(11) that his license to practice law in this state be suspended *560 indefinitely due to his medical incapacity  alcoholism. He has now filed a petition for reinstatement of his license and asserts that his medical incapacity has been removed. After a public hearing, the referee appointed in this matter, Attorney Lance S. Grady, concluded that based on the unchallenged and undisputed evidence, Kerscher's medical incapacity has been removed and his alcoholism is now under control and that he has maintained absolute sobriety for more than two years. In a supplemental report, Referee Grady "strongly" recommends that Kerscher's petition for reinstatement be granted upon certain conditions. The OLR also supports reinstatement as does the Board of Bar Examiners upon Kerscher's compliance with current CLE requirements.
Upon the referee's findings, report and recommendation which we now accept, and based on our review of the entire record,
IT IS ORDERED that John F. Kerscher's license to practice law in this state be reinstated effective the date of this order, upon the conditions that for the next five years:
A. John F. Kerscher must provide full medical and information release forms to the OLR as requested;
B. John F. Kerscher must maintain absolute sobriety, with monitoring, at the full discretion of the OLR to include random breathalyzer and/urine checks through his probation agent, healthcare providers, or the OLR upon the OLR's request;
C. John F. Kerscher must submit quarterly psychiatric reports to the OLR and demonstrate compliance with any medication regimen as prescribed by his healthcare provider; and

*561 D. John F. Kerscher must regularly meet with a monitor selected by the OLR whose responsibility will be to report to the OLR on Kerscher's continuing sobriety and his management of his law practice.
IT IS FURTHER ORDERED that John F. Kerscher must comply with the current CLE requirements as outlined by the Board of Bar Examiners' memorandum in support of his petition for reinstatement.
IT IS FURTHER ORDERED that within six months of the date of this order John F. Kerscher must pay to the OLR the costs of these reinstatement proceedings in the amount of $6930.94 as detailed in the OLR statement of costs. If such costs are not paid within the time specified, and absent a showing to this court of his inability to pay the costs within that time, the license of John F. Kerscher to practice law in Wisconsin shall be suspended until further order of this court.
Cornelia G. Clark Clerk of Supreme Court